Detailed Action

Supplemental Office Action 

This non-final action replaces the non-final action mailed on February 17, 2022 due to the examination of the wrong set of claims.

Interview Summary

During the interview held on February 22, 2022, the applicant informed the examiner that the wrong set of claims have been examined, and that the examiner should have examined the claims filed on February 14, 2022. The examiner agreed with the applicant, and informed the applicant that a new non-final action will be mailed with the examination of the correct set of claims.

Objections

Claim(s) 5-7 and 42 is/are objected to because of the following informalities:  

In regards to claim 5, the claim recites in line 4 “is converted to converted sensor value”. The limitation of “converted sensor value” must be preceded by the word “a” because the limitation is singular. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 6-7, the claim(s) is/are objected due to its/their dependency on objected claim 5.

In regards to claim 7, the claim recites “wherein the the converted sensor value”. The word “the” is repeated and one of them must be erased. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 42, the claim recites in line 2 “the configurable component parameters includes”. The limitation of line 2 is plural. Therefore, the verb “includes” is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “the configurable component parameters include”.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In regards to claim 49, the limitation of “means for transferring the component definition packet” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The applicant’s specification shows that the means for transferring is a wireless or wired transmitter. Therefore, the limitation has been interpreted as a transmitter.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 3, the claim recites in lines 2-4 “at least one sensor adjustable option is retained in a data acquisition database after the component definition packet is transferred to the sensor component device”. Claim 1 recites that the packet is stored and transmitted by the sensor component device. It is unclear how the packet is transferred to the sensor component device when the sensor component device is the device transmitting the packet. For this reason, the claim fails to comply by the sensor component device”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 41-48, 54, 58-65, and 67-72 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 9 “the component definition includes”. The word “the” in front of the limitation(s) “component definition” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the component definition packet includes”.

In regards to claim(s) 2-8 and 41-48, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.
In regards to claim 5, the claim recites in line 2 “is configured to sense the sensor value”. Claim 1 recites that any sensor value is converted. The word “any” recited in claim 1 means that there is more than one sensor value. It is unclear to which of the previously defined sensor values the limitation of claim 5 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: 
The sensor component device of claim 1 wherein the sensor component device is configured to sense [[the]] a first sensor value and transmit the first sensor value to the master communications device where the first sensor value is converted to a converted sensor value within the range of universal numerical values.

In regards to claim(s) 6-7, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.

In regards to claim 7, the claim recites in line 4 “to the sensor value”. Claim 1 recites that any sensor value is converted. The word “any” recited in claim 1 means that there is more than one sensor value. It is unclear to which of the previously defined sensor values the limitation of claim 5 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to the first sensor value”.

In regards to claim 8, lines 1-2 of the claim have the same issues described in the rejection of claim 1. For this reason, the claim is indefinite. The examiner has interpreted lines 1-2 of claim 8 in the same way as line 9 of claim 1 in order to advance prosecution.

In regards to claims 41-48, each of the claim recites in line 1 “the sensor device of claim”. The word “the” in front of the limitation(s) “sensor device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the sensor component device of claim”.

In regards to claim 54, lines 1-2 of the claim have the same issues described in the rejection of claim 1. For this reason, the claim is indefinite. The examiner has interpreted lines 1-2 of claim 54 in the same way as line 9 of claim 1 in order to advance prosecution.

In regards to claim 58, the claim recites in line 6 “connecting the smart sensor device”, in line 12 “to the master transmitter device”. The word “the” in front of the limitation(s) “smart sensor device” and “master transmitter device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the 
“providing a smart sensor device comprising a sensor[[,]] and a component non-transitory memory containing a component definition packet which is held for a master communications device, the component definition packet includes a component identification and at least one transformation instruction;
communicatively connecting the smart sensor device with the master communications device;
transferring the component definition packet to the master communications device after the connecting step;
after the transferring step, obtaining a sensor value by sensing a physical state of an object or environment via the sensor;
communicating the sensor value to the master communications device;
at the master communications device, converting the sensor value to a universal numeric value that is within a range of universal numerical values, accomplishing the converting step via the at least one transformation instruction.

In regards to claim(s) 59-65, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 58.

In regards to claim 59, line 2 of the claim has the same issues described for line 12 of claim 58. For this reason, the claim is indefinite. The examiner has interpreted line 2 of the claim in the same way as line 12 of claim 58 in order to advance prosecution.

In regards to claim 60, the claim recites in lines 1-2 “the form defined by the sensor attributes includes”. The word “the” in front of the limitation(s) “form” and “sensor attributes” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the component definition packet includes”.

In regards to claim 61, line 2 of the claim has the same issues described for line 12 of claim 58. For this reason, the claim is indefinite. The examiner has interpreted line 2 of the claim in the same way as line 12 of claim 58 in order to advance prosecution.

In regards to claim 62, the claim recites in lines 1-2 “the master database contains the predefined master attributes”. The word “the” in front of the limitation(s) “master database” and “predefined master attributes” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claim is dependent on claim 61 and has interpreted the claim in the following way in order to advance prosecution: “The sensor 61 wherein the master database contains [[the]] predefined master attributes”.

In regards to claim 63, the claim recites in line 3 “to the master database”. The word “the” in front of the limitation(s) “master database” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claim is dependent on claim 62 in order to advance prosecution.

In regards to claim 64, the claim recites in lines 1-2 “comprising using the new component definition in the master database for”. The word “the” in front of the limitation(s) “master database” and “new component definition” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claim is dependent on claim 63 in order to advance prosecution.

In regards to claim 65, the claim recites in line 1 “wherein the sensor component device”. The word “the” in front of the limitation(s) “sensor component device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in smart sensor 

In regards to claim 67-72, each of the claims recite in line 1 “the sensor device of claim 65”. Claim 65 does not recite a sensor device, it instead recites a sensor component device method. For this reason, the limitations of line 1 of each of the claims lack of antecedent basis, and the claims are indefinite. The examiner has assumed that claims 67-72 are dependent on claim 66 in order to advance prosecution.

In regards to claim 68, the claim recites in line 3 “obtaining the sensor value”. Claim 66 recites that any sensor value is converted. The word “any” recited in claim 66 means that there is more than one sensor value. It is unclear to which of the previously defined sensor values the limitation of claim 68 is referring. For this reason, the claim is indefinite. 
Furthermore, the claim recites in lines 3-4 “by sensi sleep ng the physical state”. It is unclear what the claim is reciting because some words are incomplete. For this reason, the claim is indefinite. 
Also, the claim recites in line 5 “to the master transmitter device”. The word “the” in front of the limitation(s) “master transmitter device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.

“The sensor device of claim [[65]] 66 wherein the sensor device is configured to only perform functions consisting of: a) transferring the sensor definition packet to the master communications device; b) obtaining [[the]] a first sensor value by sensing first sensor value to the master communications device”.	

In regards to claim 69, the claim recites in line 2 “to sense the sensor value”. Claim 66 recites that any sensor value is converted. The word “any” recited in claim 66 means that there is more than one sensor value. It is unclear to which of the previously defined sensor values the limitation of claim 68 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: 
“The sensor device of claim [[65]] 66 wherein the sensor device is configured to sense [[the]] a first sensor value and transmit the first sensor value to the master communications device where the first sensor value is converted to a converted sensor value within the range of universal numerical values.”.

In regards to claim 71, the claim recites in line 3 “and executed microprocessor”. It appears that some words are missing between the words “executed” and “microprocessor”. It is unclear what the claim is reciting. For this reason, the claim is indefinite. 

“The sensor device of claim [[65]] 66 wherein the sensor definition packet is configured to be initially opened at the master communications device and executed by a microprocessor at the master communications device”.

In regards to claim 72, the claim recites in lines 1-2 “The sensor device of claim 65 wherein the sensor component device is”. The word “the” in front of the limitation(s) “sensor component device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “The sensor device of claim [[65]] 66 wherein the sensor 

Allowable Subject Matter

Claim(s) 1 and 58 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, Chu (WO-2017/111191) teaches a sensor component device comprising a sensor and configured to communicatively connect with a master communications device [fig. 1 sensor agent (master communications device), pg. 4 L. 27-21]. Chu further teaches that the system comprises component definition stored in memory and comprising a transformation algorithm that converts any sensed value [pg. 1 L. 42-47, pg. 2 L. 1-3 and L. 18-20]. 
Jones (GB-2,254,943) teaches that a sensor component device can comprise a microprocessor and a component non-transitory memory [pg. 2 L. 6-14].  Jones teaches that sensed data is transmitted with information of how to interpret the data (transformation algorithm) in addition to identification information [pg. 4 L. 4-16]. 
Zdeblick et al (US-7,267,649) teaches the concept of converting cardiac performance values to dimensionless/universal values in order to be able to compare the values with values of other devices [col. 19 L. 4-10].
However, the cited prior art does not teach by either anticipation or combination the following limitations: a component definition packet held in the component non-transitory memory for a master communications device that is configured to receive the component definition packet upon initial connection with the sensor component device, the component definition includes component identification and a transformation algorithm that is configured to be used by the master communications device to convert any sensor value sensed by the sensor component device to within a range of universal numerical values.

In regards to claim 58, the claim would be allowable for the same reasons as claim 1 above. 

Claim(s) 49 and 66 is/are allowed for the same reasons that makes claim 1 is allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANKLIN D BALSECA/Examiner, Art Unit 2685